



Exhibit 10.21


NANOSTRING TECHNOLOGIES, INC.
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment to Executive Employment Agreement (this “Amendment”) is made by
and between Joseph Beechem (“Executive”) and NanoString Technologies, Inc., a
Delaware corporation (the “Company” and together with Executive, the “Parties”)
on the dates set forth below.
WHEREAS, the Parties previously entered into an employment agreement effective
March 31, 2012, as amended December 27, 2012 and November 7, 2017 (the
“Employment Agreement”);
WHEREAS, the Company and Executive desire to amend certain provisions of the
Employment Agreement related to severance benefits and potential parachute
payments, as set forth below.
NOW, THEREFORE, for good and valuable consideration, the Parties agree that the
Agreement is hereby amended as follows:
1.The Employment Agreement is hereby amended as follows:
A.    The semicolon in the first sentence of Section 5(a) is replaced by the
following:
“and if Executive elects continuation coverage pursuant to COBRA (as defined
below) within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, the Company will reimburse Executive for the
premiums necessary to continue group health insurance benefits for Executive and
Executive’s eligible dependents for a period of six (6) months, except that the
right to future COBRA payments shall terminate the date upon which Executive
ceases to be eligible for coverage under COBRA;”
B.    The following is hereby added to the Employment Agreement as Section 19:
“Limitation on Payments. In the event that the benefits provided for in this
Agreement or otherwise payable to Executive (x) constitute “parachute payments”
within the meaning of Section 280G of the Code and (y) but for this Section
would be subject to the excise tax imposed by Section 4999 of the Code, then
Executive’s benefits will be either (i) delivered in full, or (ii) delivered as
to such lesser extent which would result in no portion of such benefits being
subject to excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. If a reduction in amounts to be paid must be made,
reduction shall occur in the following order: first, reduction of cash payments,
which shall occur in reverse chronological order such that the cash payment owed
on the latest date following the occurrence of the event triggering such excise
tax will be the first cash payment to be reduced; second, cancellation of
accelerated vesting of equity awards, which shall occur in the reverse order of
the date of grant for such stock awards (i.e., the vesting of the most recently
granted stock awards will be reduced first); and third, reduction of employee
benefits, which shall occur in reverse chronological order such that the benefit
owed on the latest date following the occurrence of the event triggering such
excise tax will be the first benefit to be reduced. If two or more equity awards
are granted on the same date, each award will be reduced on a pro-rata basis. In
no event shall Executive





--------------------------------------------------------------------------------




have any discretion with respect to the ordering of payment reductions. Unless
the Company and Executive otherwise agree in writing, any determination required
under this Section will be made in writing by a well-recognized independent
public accounting firm chosen by the Company (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section.”
2.Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.
3.Entire Agreement. This Amendment and the Agreement (and any other documents
referenced therein) constitute the full and entire understanding and agreement
between the Parties with regard to the subjects hereof and thereof.
4.Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.
5.Governing Law. This Amendment will be governed by the laws of the State of
Washington (with the exception of its conflict of laws provisions).
(signature page follows)


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has executed this Amendment as of the
date set forth below.


EXECUTIVE
 
NANOSTRING TECHNOLOGIES, INC.
By:
/s/ Joseph Beechem


 
By:
/s/ R. Bradley Gray
Name:
Joseph Beechem
 
Name:
R. Bradley Gray
Date:
2/27/2020
 
Title:
President & CEO
 
 
 
Date:
2/18/2020
 
 
 
 
 







3